UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ☒Preliminary Information Statement ☐Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(21)) ☐Definitive Information Statement CATASYS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ☒No fee required ☐Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (set forth the amount on which the filing is calculated and state how it was determined.): Proposed maximum aggregate value of transaction: Total Fee Paid: ☐Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Dated Filed: CATASYS, INC. 11601 Wilshire Boulevard, Suite 1100 Los Angeles, California 90025 (310) 444-4300 NOTICE OF ACTION BY WRITTEN CONSENT OF STOCKHOLDERS , 2017 To Our Stockholders: The purpose of this letter is to inform you that stockholders of Catasys, Inc., a Delaware corporation (hereinafter referred to as the “Company”, “we”, “us” or “our”), holding voting rights equivalent to 88% of the outstanding shares of our common stock, executed written consents in lieu of a special meeting approving the following items: 1. the authorization of the Company’s Board of Directors (the “Board” or the “Board of Directors”) to effect a reverse stock split of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), at a ratio of up to one-for-ten (1:10), such ratio to be determined by the Board (the “Reverse Split”), and to file a certificate of amendment to the Company’s Certificate of Incorporation, as amended and in effect (the “Certificate of Incorporation”), to effect the Reverse Split (the “Reverse Split Amendment”); and 2. the adoption of our 2017 Stock Incentive Plan (the “2017 Plan”). Our Board of Directors approved the Reverse Split Amendment and the adoption of the 2017 Plan on February 27, 2017. The accompanying Information Statement, which describes the above actions in more detail, is being furnished to our stockholders for informational purposes only, pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. Under the Delaware General Corporation Law, our Certificate of Incorporation and our Bylaws, stockholder action may be taken by written consent without a meeting of stockholders. The above-described action by our Board of Directors and the written consent of our stockholders is sufficient under the Delaware General Corporation Law, our Certificate of Incorporation and our Bylaws to approve all of the actions described above. Accordingly, these actions will not be submitted to the other stockholders of the Company for a vote. Pursuant to Rule 14c-2 under the Exchange Act, these actions will not be implemented until at least twenty (20) calendar days after the mailing of this Information Statement to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This letter is the notice required by Section 228(e) of the Delaware General Corporation Law. We will first mail this Information Statement to stockholders on or about , 2017. , 2017 By Order of the Board of Directors of Catasys, Inc. By: /s/ TERREN PEIZER By: Terren Peizer, Chairman -2- CATASYS, INC. 11601 Wilshire Boulevard, Suite 1100 Los Angeles, California 90025 (310) 444-4300 INFORMATION STATEMENT PURSUANT TO SECTION 14(c)
